TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00324-CR


Richard Nathan Hauck, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 01-1090-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Richard Nathan Hauck seeks to appeal an order revoking community supervision and
imposing sentence.  Sentence was imposed on June 20, 2007.  The pro se notice of appeal was filed
on May 29, 2009, almost two years late.  See Tex. R. App. P. 26.2(a).  Under the circumstances, we
lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for
want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State,
918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   July 24, 2009
Do Not Publish